Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on December 17, 2019.

2. Claims 1-16 have been examined. 


Claim Objection
3. Claim 15 seems to repeat features recited in claim 14 and is objected to.


Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 8 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method as claimed in claim 5, further comprising: obtaining reference state data of the industrial automation system in a learning phase, wherein the reference state data describe the operating state of the industrial automation system, obtaining reference sensor data in the learning phase, wherein the reference sensor data describe the environmental influence of the industrial automation system, determining an empirical model of the environmental influence on a basis of carrying out a comparison between the reference state data and the reference sensor data; and determining the reference on a basis of the empirical model,” which are not found in the prior art of record.
Incorporating intervening claim 5 and claim 8 into claim 14 would put the case in condition for allowance.
Claim 9 depends on claim 8 and is also allowable.


Claim Rejections – 35 USC §101
5. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 14-16 are rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality 
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. See MPEP 2106.
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.
Under the principles of compact prosecution, claims 14-16 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
A control unit comprising at least one hardware processor configured to . . .
A control unit comprising at least one processor and at least one memory storing executable instructions configured to . . .
A computer program comprising program code stored in at least one memory . . .
A computer program comprising program code stored in at least one non-transitory computer-readable medium . . .



Claim Interpretation
7. The specification of the present case defines:

   [0016] In particular, a deviation of the environmental influence from an expected reference can be identified by carrying out the comparison between the state data and the sensor data. Such a deviation of the environmental influence can occur for example if boundary conditions of the environmental influence which are accounted for outside the automation system change. In such a case, it is not necessary to detect an impairment of the integrity. However, it would also be possible for such a deviation of the environmental influence from the reference to occur on account of, for example, unauthorized hacking of the integrity of the automation system. The unauthorized hacking can then be ascertained by monitoring the deviation.

	Accordingly, the feature obtaining sensor data describing an environmental influence of the indusial automation system   has been interpreted as obtaining sensor data of the industrial automation system which either maintains integrity (not being hacked) or has deviation (being hacked already).


Claim Rejections – 35 USC §102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 1-6, 10, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0359866 to Mixer (hereafter “Mixer”).

Claim 1. 
Mixer discloses a method, comprising:
obtaining state data of an industrial automation system, wherein the state data describes an operating state of the industrial automation system (0021, 0022, 0029, an operating state with is trusted);
obtaining sensor data describing an environmental influence of the indusial automation system (0041, 0053, 0079, sensor data which may be hacked/compromised),
carrying out a comparison between the state data and the sensor data (0021, 0037, 0041, 0093), and
on a basis of the comparison, monitoring an integrity of the industrial automation system (0070, 0074, 0086, 0092).

Claim 2. 
Mixer discloses the method as claimed in claim 1, wherein the state data comprise a state of operating software of the industrial automation system (0045).

Claim 3. 
Mixer discloses the method as claimed in claim 1, wherein the state data comprise at least one element of:
a component registration of a multiplicity of active components of the industrial automation system (0075, 0078, 0084);
a component activity of a multiplicity of components of the industrial automation system (0019-0021);
an error state of operating software of the industrial automation system;
a parameter of a communication interface of the industrial automation system; and
a resource allocation of computer hardware of the industrial automation system.

Claim 4.  
Mixer discloses the method as claimed in claim 1, further comprising: obtaining control data for one of a plurality of actuators of the industrial automation system which bring about the environmental influence, wherein the comparison is carried out between the state data, the sensor data the control data (0052, 0083, unique authorization information, registration identification of the endpoint).

Claim 5. 
Mixer discloses the method as claimed in claim 1, wherein the comparison takes account of a deviation of the environmental influence from a reference (FIG.10, blocks 1008-1016, and related text).

Claim 6. 
Mixer discloses the method as claimed in claim 5, further comprising: determining the reference on a basis of a predefined deterministic model and as a function of the state data (0023).

Claim 10. 
Mixer discloses the method as claimed in claim 5, comprising: monitoring the operation of a further industrial automation system, determining the reference on a basis of monitoring the operation of the further industrial automation system (0041, 0042, 0056, 0065).

Claim 11. 
Mixer discloses the method as claimed in claim 1, wherein carrying out the comparison comprises carrying out an anomaly detection of sensor data correlated with the state data (0019, 0052).

Claim 13. 
Mixer discloses the method as claimed in claim 1, further comprising: depending on the monitoring, outputting a warning via a user interface and/or transferring operation of the industrial automation system into a protection state (0029, 0032, 0060).

Claims 14 and 15.
Claims 14 and 15 are control unit versions, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 14 and 15.

Claim 16.
Claim 16 is a computer program version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.


Claim Rejections – 35 USC §103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mixer in view of US 2009/0319060 to Wojsznis et al. (hereafter “Wojsznis”).

Claim 7. 
Mixer does not disclose the method as claimed in claim 6, wherein the predefined deterministic model as a function of the state data indicates a plausibility range of the sensor data.
However, Wojsznis further discloses the predefined deterministic model as a function of the state data indicates a plausibility range of the sensor data (0104).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wojsznis’ teaching into Mixer‘s teaching.  One would have been motivated to do so to define maximum/minimum change values as suggested by Wojsznis.


12 is rejected under 35 U.S.C. 103 as being unpatentable over Mixer in view of US 2008/0155522 to Thresh (hereafter “Thresh”).

Claim 12. 
Mixer does not disclose the method as claimed in claim 1, further comprising: depending on the monitoring, creating a log file that correlates a status of the monitoring with serial numbers of products of the industrial automation system.
However, Thresh further discloses depending on the monitoring, creating a log file that correlates a status of the monitoring with serial numbers of products of the industrial automation system (0023).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Thresh’s teaching into Mixer‘s teaching.  One would have been motivated to do so to provide details for customer support as suggested by Thresh.


Conclusion
13. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192